Exhibit 10.1

 

CIMAREX ENERGY CO.

 

2002 STOCK INCENTIVE PLAN

 

PERFORMANCE AWARD AGREEMENT

 

This Performance Award Agreement dated                           , 20   , is
between Cimarex Energy Co., a Delaware corporation (“Cimarex”) and
                                   and is subject and pursuant to the terms of
the Cimarex 2002 Stock Incentive Plan (“Plan”).  If there is any inconsistency
or conflict, the Plan shall control except as otherwise indicated herein.

 

1.             Grant of Restricted Stock.  Pursuant to the Plan and subject to
the terms and conditions of this Agreement, you are granted                 
shares of restricted stock (“Restricted Stock”), subject to certain vesting and
performance goals hereinafter described.  Upon Cimarex’s achievement of
pre-determined objectives for a specified performance period, some or all of the
shares of Restricted Stock will vest (the “Vested Shares”).  Prior to the end of
the Performance Period (as defined in Paragraph 3), Cimarex will hold the
Restricted Shares.  At the end of the Performance Period the shares will be
disposed of as provided in Paragraph 7.

 

2.             Voting Rights, Ordinary Cash Dividends and Other Distributions. 
Prior to the end of the Performance Period you are entitled to the voting rights
of a holder of Cimarex common stock (“Common Stock”) and the right to receive
ordinary cash dividends with respect to the number of shares of Restricted Stock
held by you pursuant to this Agreement.  For this purpose, cash dividends are
deemed to be ordinary unless otherwise determined by the Board of Directors.  In
the event of distributions on Common Stock, other than ordinary cash dividends,
during the Performance Period the Governance Committee of Cimarex will determine
whether such distributions will be immediately paid to you or will be held by
Cimarex and paid to you if and when your Restricted Stock vests.

 

3.             Performance Period.  Except as provided in Paragraphs 5 and 6,
the “Performance Period” shall be the three-year period beginning with the first
trading day in January, 20       and ending on December 31, 20    .  You may not
sell, assign, transfer by gift or otherwise, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise, any of the shares of Restricted
Stock prior to expiration of the Performance Period.  All certificates
representing Restricted Stock will bear the following legend:

 

“The shares of stock represented by this certificate are subject to all of the
terms of a Performance Award Agreement between Cimarex Energy Co. (the
“Company”) and the registered owner (“Owner”) of this Certificate (the
“Agreement”) and to the terms of the Cimarex Energy Co. 2002 Stock Incentive
Plan (the “Plan”).  Copies of the Agreement and the Plan are on

 

--------------------------------------------------------------------------------


 

file at the office of the Company.  The Agreement, among other things, limits
the right of the Owner to transfer the shares represented by this Certificate
and provides in certain circumstances that all or a portion of the shares must
be returned to the Company.”

 

4.             Performance Goals.  The number of Vested Shares will be
determined at the end of the Performance Period and will be based upon Cimarex’s
stock price performance relative to that of a defined peer group.  The peer
group shall be comprised of the exploration and production companies included in
the Dow Jones Secondary Oil Index or any successor index as of the last day of
the Performance Period (“Peer Group”).  The calculation of the exact number of
Vested Shares to be issued shall be determined as follows:

 

a.             The calculated percentage difference between (i) and (ii), below:

 

(i)            the average (rounded to the second decimal place) of the per
share closing price of common stock of Cimarex and of each company in the Peer
Group over 30 trading days preceding the beginning of the Performance Period,
and

 

(ii)           the average (rounded to the second decimal place) of the per
share closing price of common stock of Cimarex and of each company in the Peer
Group over 30 trading days preceding the end of the Performance Period.

 

b.             After determination of the percentage difference as provided in
4.a., Cimarex and the companies in the Peer Group shall be ranked from the
highest percentage to the lowest percentage.

 

c.             The relative performance percentile of Cimarex shall be
calculated by subtracting Cimarex’s absolute rank from the total number of
companies in the Peer Group and dividing the result by the total number of
companies in the Peer Group.

 

d.             The result obtained in 4.c. will serve as the basis for the
percentage of Vested Shares to be held by you.  The applicable percentages are
set forth on Appendix A to this Agreement.

 

5.             Termination of Employment.

 

a.             Death or Disability.  If your employment with Cimarex is
terminated on account of death or disability (as defined below) prior to the end
of the Performance Period, you will receive the number of Vested Shares
calculated in accordance with Paragraph 4, except that the end of the
Performance Period shall be the date of death or disability.

 

2

--------------------------------------------------------------------------------


 

You will be considered disabled if you are (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
Cimarex.

 

b.             Other Terminations.  If your employment is terminated,
voluntarily or involuntarily, for any reason other than death or disability
prior to the end of the Performance Period, your Restricted Stock will be
forfeited.

 

6.             Change in Control.  Notwithstanding section 10.4 of the Plan,
upon the occurrence of a Change in Control Event, as defined in the Plan, you
will receive a number of Vested Shares calculated in accordance with Paragraph
4, except that the end of the Performance Period shall be the date of the Change
in Control Event.

 

7.             Removal of Restrictions.  Upon expiration of the Performance
Period, Cimarex will deliver to you the number of Vested Shares computed in
accordance with Paragraph 4, with the legend provided in Paragraph 3 removed. 
In conformity with its insider trading policy, Cimarex may elect to
electronically deliver the shares to your account at RBC Capital Markets or its
successor.  You shall forfeit and assign to Cimarex, without any consideration,
any shares of Restricted Stock to which you are not entitled at the end of the
Performance Period.

 

8.             Withholding Taxes.  Unless you make other arrangements with
Cimarex, Cimarex shall withhold a number of Vested Shares having a Fair Market
Value (as defined in the Plan) on the date of payment equal to the minimum
statutory total tax which could be withheld on the transaction.  You may also
make arrangements with Cimarex to pay the amount of taxes required by law or to
deliver to Cimarex previously owned shares of common stock having a Fair Market
Value on the date of payment equal to the minimum statutory total tax.  In no
event shall any form of payment made by you be permitted if it would result in
an accounting charge with respect to shares delivered to pay such taxes, unless
otherwise approved by Cimarex’s Governance Committee.

 

9.             Effect of Prohibited Transfer.  If any transfer of Restricted
Stock is made or attempted to be made contrary to the terms of this Agreement,
Cimarex shall have the right to acquire, without the payment of any
consideration, such shares from you or your transferee, at any time before or
after a prohibited transfer.  In addition to any other legal or equitable
remedies it may have, Cimarex may enforce its rights to specific performance to
the extent permitted by law and may exercise such other equitable remedies then
available to it.  Cimarex may refuse for any purpose to recognize any transferee
who receives shares contrary to the provisions of this Agreement as a
stockholder and may retain and/or recover all dividends on such shares that were
paid or payable subsequent to the date on which the prohibited transfer was made
or attempted.

 

3

--------------------------------------------------------------------------------


 

10.           Adjustments to the Stock.

 

(a)           Adjustment by Merger, Stock Split, Stock Dividend, Etc. If the
Common Stock, as presently constituted, shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of Cimarex or of
another corporation (whether by reason of merger, consolidation,
recapitalization, reclassification, stock split, spin-off, combination of shares
or otherwise), or if the number of shares of Common Stock shall be increased
through the payment of a stock dividend, or a dividend on the shares of Common
Stock or rights or warrants to purchase securities of Cimarex shall be issued to
holders of all outstanding Common Stock, then there shall be substituted for or
added to each share of Restricted Stock, the number and kind of shares of stock
or other securities into which each outstanding share of Common Stock shall be
so changed or for which each such share shall be exchanged or to which each such
share shall be entitled.

 

(b)           Other Distributions and Changes in the Stock. In the event there
shall be any other change in the number or kind of the outstanding shares of
Common Stock, or any stock or other securities into which the Common Stock shall
have been changed or for which it shall have been exchanged, then if the
Governance Committee, in its sole discretion, determines that the change
equitably requires an adjustment in the shares of Restricted Stock, an
adjustment shall be made in accordance with the Committee’s determination,
except that no adjustment of the number of shares of Restricted Stock that would
otherwise be required shall be made unless and until the adjustment either by
itself or with other adjustments not previously made would require an increase
or decrease of at least one percent in the number of shares of stock available
under the Plan or to which any Award granted under the Plan relates immediately
prior to making the adjustment (the “Minimum Adjustment”). Any adjustment
representing a change of less than the minimum amount shall be carried forward
and made as soon as the adjustment together with other adjustments required by
Article VIII of the Plan and not previously made would result in a Minimum
Adjustment. Notwithstanding the foregoing, any adjustment required by Article
VIII of the Plan which would not result in a Minimum Adjustment shall be made
with respect to shares of Restricted Stock immediately prior to vesting or
transferability of the Restricted Stock.

 

11.           Miscellaneous.

 

(a)           Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be given by first class registered or
certified mail, postage prepaid, or by personal delivery to the appropriate
party, addressed:

 

(i)            If to Cimarex:  Cimarex Energy Co., Attention: Corporate
Secretary, 1700 Lincoln Street, Suite 1800, Denver, Colorado 80203, or at such
other address as may have been furnished to the Grantee in writing by the
Company; or

 

4

--------------------------------------------------------------------------------


 

(ii)           If to you:  c/o Cimarex Energy Co., 1700 Lincoln Street, Suite
1800, Denver, Colorado 80203, or at other address as may have been furnished to
the Company by you.

 

Any such notice shall be deemed to have been given as of the second day after
deposit in the United States mails, postage prepaid, properly addressed as set
forth above, in the case of mailed notice, or as of the date delivered in the
case of personal delivery.

 

(b)           Amendment.  Except as provided herein, this Agreement may not be
amended or otherwise modified unless evidenced in writing and signed by the
Company and you.

 

(c)           Defined Terms.  Capitalized terms shall have the meaning set forth
in the Plan or herein, as the case may be.

 

(d)           Construction; Severability.  The section headings contained herein
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.

 

(e)           Waiver.  Any provision contained in this Agreement may be waived,
either generally or in any particular instance, by the Committee appointed under
the Plan, but only to the extent permitted under the Plan.

 

(f)            Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of Cimarex and you and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

(g)           Rights to Employment.  Nothing contained in this Agreement shall
be construed as giving you any right to be retained in the employ of Cimarex and
this Agreement is limited solely to governing the your rights and obligations
with respect to the Restricted Stock.

 

(h)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.

 

 

[REST OF THE PAGE IS LEFT BLANK INTENTIONALLY]

 

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above, to be effective as of the beginning date of the Performance Period.

 

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Appendix A

to Cimarex Energy Co.

Performance Award Agreement

 

Performance
Percentile

 

Percent of Target
Award

 

Performance
Percentile

 

Percent of Target
Award

 

 

 

 

 

 

 

 

 

75% & greater

 

100

%

49

%

74

%

74%

 

99

%

48

%

73

%

73%

 

98

%

47

%

72

%

72%

 

97

%

46

%

71

%

71%

 

96

%

45

%

70

%

70%

 

95

%

44

%

69

%

69%

 

94

%

43

%

68

%

68%

 

93

%

42

%

67

%

67%

 

92

%

41

%

66

%

66%

 

91

%

40

%

65

%

65%

 

90

%

39

%

64

%

64%

 

89

%

38

%

63

%

63%

 

88

%

37

%

62

%

62%

 

87

%

36

%

61

%

61%

 

86

%

35

%

60

%

60%

 

85

%

34

%

59

%

59%

 

84

%

33

%

58

%

58%

 

83

%

32

%

57

%

57%

 

82

%

31

%

56

%

56%

 

81

%

30

%

55

%

55%

 

80

%

29

%

54

%

54%

 

79

%

28

%

53

%

53%

 

78

%

27

%

52

%

52%

 

77

%

26

%

51

%

51%

 

76

%

25% & less

 

50

%

50%

 

75

%

 

 

 

 

 

7

--------------------------------------------------------------------------------